 

Case 7:18-cv-12003-NSR Document 23 Filed 09/10/19 Page 1 of 1
Case 7:18-cv-12003-NSR Document 22 Filed 09/09/19 Page 1 of 1

aker man Rory J, McEvoy

Akerman LLP

666 Fifth Avenue
20th Floor

New York, NY 10103

D; 212 259 6480
T: 212 880 3800
F; 212 880 8965
DirF; 212 259 7195

S ber 9, 2019 .
eptember Cr lense of die valk | Sat. 26, 2014 te

VIA FAX submit an amended proposed “aS fe.

| Plan to the Geuct 18 Granted. me shed be
Honorable Nelson S, Roman ex den Stons. Chork of roa Court ce gue
United States District Judge . A be (ECE No- 22) morl &
Southern District of New York \e cw ote “oe bo se Plank &
300 Quarropas Street Lorry of Yas endorsement er {
Courtroom 218 and Slrer proof’ of cennca om he docket
White Plains, New York 10601 © Gepb tO BtJ
Re: King v. Mount Sinai Health System SO'ORD E hile

Lge a .

7:18 Civ. 12003 (NSR)

. S _ Dear Judge Roman:

 
 

ee CRORAN F
UNI 8° -aCT JUDGE:
On behalf of our client, The Mount Sinai Health System ("Defendant"), we write to_
request an extension of time to file an amended Proposed Case Management Plan with the Court,
currently due on September 10, 2019, to September 26, 2019. As the Court is aware, the parties

participated in a mediation session on August 19, 2019, during which the parties and mediator
agreed to reconvene on September 19, 2019 to further discuss and possibly finalize settlement
terms, Given the upcoming second mediation session, Defendant requests that the parties submit
an amended Case Management Plan the Court one week after the second mediation date pending
the outcome of settlement discussions,

 

This is the second request for an extension of time to file a revised Case Management
Plan, the first of which the Court granted on August 6, 2019, Defendant attempted to reach
Plaintiff regarding this request but was unable to do so,

Please feel free to contact us with any questions,

Respectfully submitted,

LED

 

 

Rory J, Mc ‘USDC SDNY.
DOCUMENT

ce! Kenlyn King, pro se (via ECF and FedEx) . ELECTRONICALLY FILED
DOC #: .

akerman.com DATE FILED: */ jO jl 4 .

 

 

 

 

 
